Title: From John Adams to Samuel Osgood , 15 November 1775
From: Adams, John
To: Osgood, Samuel


     
      
       Novr. 15. 1775
      
     
     Your first Letter to me is now before me.
     The true Cause why General Frie, has not received from me, any particular Intelligence, is that the Matter has been hitherto Suspended, and that I am under Such Engagements of Secrecy, that I could not in Honour acquaint him with any Thing that has pass’d in Congress.
     As Soon as I arrived in Philadelphia, I made it my Business to introduce General Fries Name and Character into Conversation in every private Company where it could be done with Propriety, and to make his long services and Experience known. But I found an Interest making in private Circles in Favour of Coll. Armstrong of Pensilvania, a Gentleman of Character, and Experience in War, a Presbyterian in Religion, whose Name runs high for Piety, Virtue and Valour. What has been done in Congress I must be excused from Saying, but nothing in my Power has been omitted, to promote the Wishes of our Colony or the Honour and Interest of General Frie. It is Sufficient to say, that nothing has as yet been determined. But it will be settled soon. And let it be decided as it may, every good American, will acquiesce in the Decision.
     New England, as you justly observe is the Nursery of brave and hardy Men, and has hitherto Stemmed the Torrent of Tyranny, and must continue to do it, but the other Colonies are making rapid Advances in the military Art, and We must be cautious that we dont hold our own Heads too high, and hold up invidious Distinctions. The other Colonies are capable of furnishing good Soldiers, and they Spare no Pains to emulate New England herself.
     You observe that no Tory Province has been So contemned as ours. There may be Some ground of Complaint, but have not our People aimed at more Respect than was their due? No other Colony I am fully sensible could have born the shock as ours has done and it is possible that this Circumstance may have made our people expect more than their due.
     It is certainly true that some of our Southern Brethren have not annexed the Same Ideas to the Words Liberty, Honour and Politeness that we have: But I have the Pleasure to observe every day that We learn to think and feel alike more and more.
     I am Sorry that the Committee did not dine with General Ward, but am convinced there was no unfriendly Design. The Gentlemen politely told me that the only disagreable Circumstance in their Journey was that they had not Time to cultivate an Acquaintance, with Gentlemen in Camp and at Watertown, as they earnestly wished.
     Am very Sorry for General Wards ill State of Health, and that this has made him entertain Thoughts of resigning. I cannot think that the Acceptance of the Invitation from the Connecticutt officers, was pointed, or intended as a Slight to General Wards. Perhaps the Connecticutt Gentlemen might send a Card, which General Ward might omit, or it might be mere Inadvertence or Accident. A Card is an Engine of vast Importance in this World. But even if it was designed it is not worth regarding. These Little things are below the Dignity of our glorious Cause, which is the best and greatest that ever engaged the human Mind.
     It has been an inexpresible Mortification to me, to observe in So many Instances, the Attention of Gentlemen in high Departments both civil and military, to the little Circumstances of Rank and Ceremony, when their Minds and Hearts ought to have been occupied, by the greatest objects on this side of Heaven.
     I have been sufficiently plagued with these Frivolisms myself, but I despise them all, and I dont much revere any Man who regards them.
     I wish you to write me often and with Freedom. But you must not be too punctilious in waiting for my Answers for I assure you I have more things to do than I am fit for, if I had three Hours where I have one. I am &c.,
     
      John Adams
     
    